                    Case 1:19-cv-01805-JSR Document 15 Filed 06/14/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                               Southern District of New York


           Great American nsurance Company,                     )
                             Plaintiff                          )
                                v.                              )      Case No.    1: 19-cv-01805-(JSR)
                         Joseph Zelik                           )
                            Defendant                           )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant


Date:          06/14/2019                                                               Is/ Marshall Gilinsky
                                                                                          Attorney's signature


                                                                                          Marshall Gilinsky
                                                                                     Printed name and bar number
                                                                                        Anderson Kill P.C.
                                                                                   1251 Avenue of the Americas,
                                                                                       New York, NY 10020

                                                                                                Address


                                                                                    mgilinsky@andersonkill.com
                                                                                            E-mail address


                                                                                           (212) 278-1000
                                                                                           Telephone number


                                                                                           (212) 278-1733
                                                                                             FAX number
